Statement of reasons of Allowance
The present claims are allowable over the “closest” prior art Hakii et al (JP 2014-213558, cited on IDS filed on 10/11/2019, see attached English language translation) and Lin (US 2005/0175859) for the following reasons:

Hakii et al discloses the following compound:

    PNG
    media_image1.png
    485
    520
    media_image1.png
    Greyscale
,
utilized in organic light emitting devices where where M is Pd or Pt; X1-X4 are N or –CR1, where R1 is H or a substituent such a methyl, a furyl group, fluoromethyl, or trifluoromethyl. The groups R13, R15, R17, and R19 are H or a substituent such as an alkyl group such as methyl, furyl, fluoromethyl, or trifluoromethyl; R14, R16, R18, and R20 are H or a substituent an alkyl group such as methyl, furyl, fluoromethyl, or trifluoromethyl.


    PNG
    media_image2.png
    688
    781
    media_image2.png
    Greyscale
,
where R5, R6, R7, and R8 are H; M3 is Pt or Pd; R9, R12, R15, and R18 are H; R10, R11, R13, R14, R16 are H or an electron withdrawing group such as CF3.
While the references disclose a compound encompassed by the present claims, the references do not disclose or suggest the criticality and/or the unexpected and surprising properties of compound given by Formula X of the claims, wherein that at least one of R1, R2, or R3 is a substituent selected from the group consisting of CF3, CF2CF3, furan or thiophene substituents, especially in light of the 37 C.F.R. 1.132 Declaration filed on 10/8/2021. Specifically, the Declaration demonstrates that compounds possessing these substituents result in an unexpected increased triplet energy, i.e. red shift, as compared to compounds that do not contain these substituents, i.e. all R group are H or only contain two substituents and where at least one R1, R2, or R3 is not CF3, CF2CF3, furan or thiophene. Accordingly, it is clear that it would not have been obvious to one of ordinary skill in the art to select the substituents required by the claims from the substituents disclosed by either Hakii et al or Lin et al and arrive at the instantly claimed compound as recited in claims 1 and 12 or the organic light emitting device comprising the compound as recited in claim 13.

In light of the above, the present claims are passed to issue.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander C. Kollias whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM EST 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALEXANDER C KOLLIAS/            Primary Examiner, Art Unit 1767